Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-4, 6-10, 14-15, 17, 19-24 and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (U. S. Pub. 2016/0262687) in view of Connor (U. S. Pub. 2015/0309563). 

As for claims 1 and 38, Vaidyanathan et al. discloses a processor-implemented method for body analysis, or a computer program product embodied in a non-transitory computer readable medium for body analysis, the computer program product comprising code which causes one or more processors to perform operations of:
obtaining data from a wearable muscle activity sensor (using a wearable muscle activity sensor 1 in Fig. 1; or 30 in Fig. 3) on an individual, wherein the data includes intersegmental movement across anatomical joints (i.e., the data can includes intersegmental movement across a knee joint as shown in Fig. 10; or as in an application of pre-and post-knee surgery rehabilitation monitoring, see [0063]) ;
determining muscle activity (using muscle vibration sensor 4) over a time period (entire day or even a week, see [0062]) using the data obtained from the wearable muscle activity sensor while the individual is performing work-related tasks(i.e., the muscle activity sensor can be worn by the individual continuously for an entire day or even a week, while the individual is performing any task, including work-related tasks, so the individual’s activities can be continuously monitored; see [0057]--[0062]);
calculating a movement assessment metric, on a remote computer, based on the muscle activity over the time period (i.e., using microprocessor 5 in Fig. 1; or 32--36 in Fig. 3 to calculate the movement pattern to classify the movement/posture. The microprocessor 5 and 32-36 are considered as the remote computer, since it can be remotely located away from the muscle vibration sensor 4 and the movement IMU sensor 3;  see connection using the wireless communication links in [0057] and [0064] and Figs 1 and 3); and 
outputting the movement assessment metric on the remote computer(i.e., outputting the movement assessment metric using the feedback process 36 in  [0077] and [0078]; or outputting to provide real time motion tracking to control external peripheral devices such as computers, or remote robotic mechanism, or prosthetic devices in [0140]).
Still referring to claims 1 and 38, Vaidyanathan et al. does not explicitly disclose wherein the movement assessment metric includes a difference between an actual spine position and an ideal neutral spine position. 
Conner discloses it is conventional in the art to measure a person’s spine and back motion, and detecting spinal motion assessment for diagnostic and therapy-evaluation purposes or for spinal injury avoidance (see [0351] and [0365], [0437]). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vaidyanathan et al. to disclose placing the wearable sensor apparatus of Vaidyanathan et al. near other desired body parts, such as near the spine of the individual, for obtaining the spinal motion assessment as taught by Conner, so that the difference between a detected actual spine position and an ideal spine position of the individual can be monitored in real time and to provide an instruction to improve posture or avoid spinal injury in real time (See [0078] of Vaidyanathan et al.; and also see  [0351], [0365] and [0437] of Conner). 
As for claims 2 and 3, Vaidyanathan et al. in view of Conner discloses the method of claim 1 further comprising obtaining data from a movement sensor (motion sensor 3 in Figs. 1  and 3) on the individual and further calculating the movement assessment metric based on the individual’s movement, and wherein the movement sensor comprises a wearable inertial measurement unit (IMU) sensor (i.e., the motion sensor 3 is a IMU sensor, see [0054]).
As for claim 4, Vaidyanathan et al. in view of Conner discloses the method of claim 3 further comprising determining the muscle activity over the time period based on the data from the IMU sensor (see [0062] and [0064]).
As for claim 6, Vaidyanathan et al. discloses wherein the movement sensor includes IMUs. 
Vaidyanathan et al. does not specifically disclose the movement sensor includes a camera.
Connor discloses it is conventional in the art to use a camera as a motion sensor for sensing body motion ([0211]). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Vaidyanathan et al. to use other motion sensor, such as a camera, as taught by Connor, for capturing the motion of the body part for comparison purposes, since Vaidyanathan suggested that any motion sensor capable of sensing two-or three dimensional translational movement can be used (see [0054]).
As for claims 7-10, Vaidyanathan et al. in view of Conner discloses the method of claim 1 further comprising obtaining data from a linear displacement sensor and determining the muscle activity over the time period based on the data from the linear displacement sensor; and wherein the linear displacement sensor comprises a stretchable strip of electroactive polymer (i.e., the additional sensor, or the electro-active polymer gel sensor, see [0118]).
As for claim 14, Vaidyanathan et al. in view of Conner discloses the method of claim 1 wherein the muscle activity sensor includes a muscle activation sensor (muscle vibration sensor 4).
As for claim 15, Vaidyanathan et al. in view of Conner discloses the method of claim 1 wherein the muscle activity sensor comprises an electromyogram (EMG) sensor (see [0055] and the use of EMG in Fig. 16).
As for claim 17, Vaidyanathan et al. in view of Conner discloses the method of claim 1 wherein the muscle activity sensor comprises a mechanomyogram (MMG) sensor (see [0055]).
As for claims 19 and 20, Vaidyanathan et al. in view of Conner discloses the method of claim 1 further comprising aggregating the muscle activity over the time period with a second muscle activity over the time period and calculating an aggregated movement assessment metric based on the muscle activity over the time period and the second muscle activity over the time period (i.e., when more than one muscle activation sensors 4 are used, see Figs. 12, 13 and [0120]).
As for claims 21-22, Vaidyanathan et al. in view of Conner discloses the method of claim 19 wherein the second muscle activity is in a similar direction to the muscle activity, or in a substantially perpendicular direction to the muscle activity(i.e.,  see the plurality of muscle activation sensors 4 in Figs 12-13).
As for claim 23-24, Vaidyanathan et al. in view of Conner discloses the method of claim 1 wherein the outputting the movement assessment metric comprises displaying or providing a plurality of real time analysis information or alert (see [0078]).
Vaidyanathan et al. does not specifically disclose the movement assessment display a point of maximum stress on a muscle, or a time of maximum stress on a muscle.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Vaidyanathan et al. in view of Conner to display the point and time of the maximum stress on a muscle, or any other desired real time analysis information, for the purpose of providing the real time alert to the user for poor posture or poor movement execution (see [0078] of Vaidyanathan et al.).
As for claim 33, Vaidyanathan et al. in view of Conner discloses the method of claim 1 wherein the outputting comprises displaying an animation of the muscle activity (i.e., displaying the 3D stick figure, see [0138]).
As for claim 34, Vaidyanathan et al. in view of Conner discloses the method of claim 33 wherein the muscle activity is displayed in a context of an overall body of which the muscle is a portion thereof (see [0138]-[0139]).
As for claim 35, Vaidyanathan et al. in view of Conner discloses the method of claim 1 further comprising evaluating the movement assessment metric based on a fine granular motion evaluation (i.e., the fine finger movement, see [0140]).
As for claim 36, Vaidyanathan et al. in view of Conner discloses the method of claim 1 wherein the movement assessment metric comprises an ergonomic assessment (i.e., by the assessment of the different posture types or activities (see [0064]). 
As for claim 37, Vaidyanathan et al. discloses (see Figs 1 or 3) a computer system for body analysis comprising:
a memory (see memory 7 in Fig. 1; or the memory in Fig. 3) which stores instructions;
one or more processors(5; or 32-35) attached to the memory wherein the one or more
processors, when executing the instructions which are stored, are configured to:
obtain data from a wearable muscle activity sensor(using a wearable muscle activity sensor 1 in Fig. 1; or 30 in Fig. 3)  on an individual; wherein the data includes intersegmental movement across anatomical joints (i.e., the data can includes intersegmental movement across a knee joint as shown in Fig. 10; or as in an application of pre-and post-knee surgery rehabilitation monitoring, see [0063]) ;
determine muscle activity (using muscle vibration sensor 4) over a time period (entire day or even a week, see [0062]) using the data obtained from the wearable muscle activity sensor while the individual is performing work-related tasks(i.e., the muscle activity sensor can be worn by the individual continuously for an entire day or even a week, while the individual is performing any task, including work-related tasks, so the individual’s activities can be continuously monitored; see [0057]--[0062]);
calculate a movement assessment metric, on a remote computer, based on the muscle activity over the time period (i.e., using microprocessor 5 in Fig. 1; or 32--36 in Fig. 3 to calculate the movement pattern to classify the movement/posture. The microprocessor 5 and 32-36 are considered as the remote computer, since it can be remotely located away from the muscle vibration sensor 4 and the movement IMU sensor 3;  see connection using the wireless communication links in [0057] and [0064] and Figs 1 and 3);  and
output the movement assessment metric on the remote computer (i.e., outputting the movement assessment metric using the feedback process 36 in  [0077] and [0078]; or putting to  provide real time motion tracking to control external peripheral devices such as computers, or remote robotic mechanism, or prosthetic devices in [0140]).
Still referring to claim 37, Vaidyanathan et al. does not explicitly disclose wherein the movement assessment metric includes a difference between an actual spine position and an ideal neutral spine position. 
Conner discloses it is conventional in the art to measure a person’s spine and back motion, and detecting spinal motion assessment for diagnostic and therapy-evaluation purposes or for spinal injury avoidance (see [0351] and [0365], [0437]). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vaidyanathan et al. to disclose placing the wearable sensor apparatus of Vaidyanathan et al. near other desired body parts, such as near the spine of the individual, for obtaining the spinal motion assessment as taught by Conner, so that the difference between a detected actual spine position and an ideal spine position of the individual can be monitored in real time and to provide an instruction to improve posture or avoid spinal injury in real time (See [0078] of Vaidyanathan et al.; and also see  [0351], [0365] and [0437] of Conner). 
AS for claim 39, Vaidyanathan et al. in view of Conner discloses the method of claim 1 further comprising generating a recommendation based on the movement assessment metric (e.g., generating the active postural correction recommendation in [0073]; or generating the instruction to improve posture, to alter position etc. in [0078]).

As for claim 40, Vaidyanathan et al. in view of Conner discloses generating a recommendation based on the movement assessment metric as discussed in claim 39 above (e.g., generating the active postural correction recommendation in [0073]; or generating the instruction to improve posture, to alter position etc. in [0078]).
Vaidyanathan et al. does not specifically disclose wherein the recommendation includes pacing a cushioning pad at a workstation.  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Vaidyanathan et al.  in view of Conner to generate any other suitable recommendations, such as placing a cushioning pad at a workstation (e.g., to alter the position or height of the individual), for the purpose of adjusting/altering the position of the subject relative to the workstation, for providing the active postural correction for a particular individual (see [0073] and [0078]).

4.	Claims 27, 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Vaidyanathan et al. (U. S. Pub. 2016/0262687) in view of Connor (U. S. Pub. 2015/0309563), and further in view of Kacyvenski et al. (U. S. Pub. 2015/0019135).  
	As for claims 27, 41 and 42, Vaidyanathan et al. in view of Connor discloses the method of claim 1 as discussed above, wherein the movement assessment includes analysis of body posture (see the gait and posture classification in [0064]); and using the movement assessment to identify fatigue (see [055]). 
 Vaidyanathan et al. in view of Connor does not explicitly disclose analyze a body posture symmetry, or identify a source of fatigue by detecting a condition of a first limb of the individual exerting more effort than a second limb of the individual. 
Kacyvenski et al. discloses it is conventional in the art to attach a sensor device to each calf, each knee, each thigh, each shoulder, etc., for comparing the data or performance collected from two sides of the individual (one side can be the injured side) for analyzing the symmetry of the individual prior to , during, or after rehabilitation or physical therapy (see[0091] and [0168]; Fig. 9),  and measuring fatigue for preventing muscle injury (see [0209], [0216], [0157]; Fig. 5). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Vaidyanathan et al. in view of Conner, to disclose attaching the sensor device  to each calf, each knee, each thigh, each shoulder, etc., for comparing the data or performance collected from each sides of the individual (one side can be the injured side) to analyze the symmetry of the individual, as taught by Kacyvenski et al., for the purpose of determining relative improvements to determine rehabilitation status and rate of improvement of the injured body parts(see [0168] and Fig. 9 of Kacyvenski et al. ). 
In addition, by comparing the data or performance collected from the two sides of the individual, other useful information can be obtained, such as the claimed source of fatigue because of one limb of the individual exerting more effort than a second limb of the individual can also be detected and displayed to the user in real time, so as to alert the user to prevent muscle injury due to fatigue (see [0209], [0216], [0157]; Fig. 5).
Response to Arguments
5.	Applicant's arguments filed on May 31, 2022 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Vaidyanathan is silent on the limitations of: “wherein the data includes intersegmental movement across anatomical joints”, the examiner asserts that Vaidyanathan does teach the claimed limitations. 
Specifically, it is clear that the data collected from the IMU and muscle activation sensors in Vaidyanathan does include intersegmental movement across a knee joint as shown in Fig. 10. Vaidyanathan et al. also discloses using the sensors in an application of pre-and post-knee surgery rehabilitation monitoring, as disclosed in paragraph [0063]. Thus, the collected sensors data from the pre-and post-knee surgery would include the claimed intersegmental movement across the knee joint. 
In response to applicant’s arguments regarding claim 40, examiner asserts that Vaidyanathan suggests “provide a real time alert to the subject wearing the activity sensor…The real time alert may be any indication useful to assist the subject, such as…an instruction to alter position, an instruction to engage in a specified pattern of movement or similar” (see [0078]). It would have been obvious to a person of ordinary skill in the art to generate suitable recommendations, such as placing a cushioning pad at a workstation, for the purpose of adjusting/altering the position/height of the subject relative to the workstation, for providing the active postural correction for a particular individual (see [0073] and [0078]). 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bogdanovich et al. (U. S. Patent 9,566,033) discloses a garment for detecting the multi-planar movement of the spine and various other body parts of interest (see col. 17, lines 33-57).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230.  The examiner can normally be reached on 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY HE/Primary Examiner, Art Unit 2867